Case: 14-11017   Date Filed: 01/07/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11017
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:13-cv-22201-KMM,
                       Bkcy No. 13-bkc-01149-LMI


In re:

         JAVIER MILIAN,
         IVETTE MILIAN,

                                                                       Debtors.

__________________________________________________________________


JAVIER MILIAN,

                                                            Plaintiff-Appellant,

                                   versus

WELLS FARGO BANK, N.A.,
WELLS FARGO & COMPANY,
WELLS FARGO HOME MORTGAGE,
WELLS FARGO INSURANCE COMPANY,

                                                         Defendants-Appellees.
              Case: 14-11017     Date Filed: 01/07/2015    Page: 2 of 3


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (January 7, 2015)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

      Javier Milian, proceeding pro se, appeals the district court’s affirmance of

the bankruptcy court’s order abstaining from exercising jurisdiction over his

adversary complaint. The bankruptcy court determined that abstention was

necessary and appropriate based on its conclusion that Milian was attempting to

use the bankruptcy court to avoid or delay litigating a related mortgage foreclosure

case in state court. On appeal, the district court concluded that the bankruptcy

court did not err in abstaining from exercising jurisdiction over Milian’s adversary

complaint. The district court also addressed two additional issues in its order.

      On appeal, Milian contends that he was denied procedural due process and

equal protection under the law by the bankruptcy court’s decision to decline to

exercise jurisdiction over his adversary complaint. He argues that the bankruptcy

court was biased against him and maintains that it should have exercised discretion

over his claims because they were federal in nature. He also alleges that the

district court did not conduct a proper and full review of his claims, but rather


                                          2
               Case: 14-11017     Date Filed: 01/07/2015     Page: 3 of 3


deferred to the bankruptcy court’s findings and the defendants’ pleadings. He

argues that the case did not favor abstention. Finally, he reiterates his assertion

that the defendants do not hold the promissory note or the mortgage to his

property.

      “As the second court to review the judgment of the bankruptcy court, we

review the order of the bankruptcy court independently of the district court.”

Senior Transeastern Lenders v. Official Comm. of Unsecured Creditors, 680 F.3d

1298, 1310 (11th Cir. 2012). “Pro se pleadings are held to a less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). Pursuant to

28 U.S.C. § 1334(d): “[a]ny decision to abstain or not to abstain made under

section (c) . . . is not reviewable by appeal or otherwise by the court of appeals . . .

.” 28 U.S.C. § 1334(d).

      Pursuant to § 1334(d), we lack jurisdiction to consider the bankruptcy

court’s decision to abstain under 28 U.S.C. § 1334(c). Accordingly, we dismiss

this appeal for lack of jurisdiction. Additionally, to the extent that the district court

addressed issues beyond abstention, those parts of the order are vacated.

      VACATED IN PART AND DISMISSED.




                                            3